DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1, 6, and 8 are amended and claim 4 is cancelled due to Applicant's amendment dated 09/20/2021.  Claims 1-3 and 5-8 are pending.
Response to Amendment
The rejection of claims 1-3 and 5-8 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention as set forth in the previous Office Action is overcome due to the Applicant’s amendment dated 09/20/2021. The rejection is withdrawn.
The rejection of claims 1-3 and 5-8 under 35 U.S.C. 103 as being unpatentable over US 2004/0063366 A1 (“Nakayama”) in view of CN 106702760 A—English translation obtained by Espacenet (“Yang”)—is overcome due to the Applicant’s amendment dated 09/20/2021. The rejection is withdrawn. However, as outlined below, new grounds of rejection have been made.
The rejection of claim 4 as set forth in the previous Office Action is moot because claim 4 is cancelled due to the Applicant's amendment dated 09/20/2021.

Response to Arguments
Applicants' arguments on pages 1-3 of the reply dated 09/20/2021 with respect to the rejection of claims 1-8 as set forth in the previous Office Action have been fully considered, but they are not persuasive.
Applicant's argument – On pages 1-2 of the reply, Applicant argues that Nakayama and Yang are silent about or teach against using a solvent-based polyurethane as an elastic polymer for an artificial leather. Instead, Nakayama and Yang teach a water-dispersed elastomeric polymer, which is understood in the art to not be a solvent-based polymer. Thus Nakayama in view of Yang do not teach the claimed invention.
Examiner's response – The instant specification recites a solvent-based polyurethane is a solution in which the polyurethane is dissolved in a solvent such as DMF (instant ¶ [0020]). Although an 
Nakayama teaches the water-dispersed elastomeric polymer means the elastomeric polymer A is dispersed in water or an aqueous solution substantially free from organic solvents (¶ [0076]). As evidenced by Merriam-Webster’s online dictionary, the definition of a solvent is a liquid substance capable of dissolving or dispersing one or more other substances (pg. 2). Accordingly, as the elastomeric polymer A is dispersed in water, by the definition provided above, the water of the water-dispersed elastomeric polymer is a solvent.
Additionally, the amended claim 1 is directed to a napped artificial leather comprising a solvent-based polyurethane. This is considered to be a product-by-process for reasons set forth below.
The instant specification recites that the polyurethane used to impregnate the non-woven fabric may be a solution in which the polyurethane is dissolved in a solvent such as DMF or may be an emulsion in which the polyurethane is dispersed in water (aqueous polyurethane) (instant ¶ [0020]).
The instant specification recites that when using a solvent-based polyurethane to manufacture the claimed invention, the polyurethane is solidified by wet solidification (instant ¶ [0020]). Likewise, when using an aqueous polyurethane to manufacture the claimed invention, the polyurethane is solidified by drying (instant ¶ [0020]). In both methods of manufacturing the claimed invention, the polyurethane is solidified, thus effectively removing either the solvent or the water. Accordingly, the solvent of the solvent-based polyurethane or the water of the aqueous polyurethane is not present in the claimed final product.
Similarly, in an example of manufacturing the suede-like artificial leather, Nakayama teaches the fiber-entangled non-woven fabric is dried by heat after being impregnated by the water-dispersed polyurethane, which would effectively cause the water of the water-dispersed polyurethane to evaporate (¶ [0156]). Accordingly, the water of the water-dispersed polyurethane is not present in the final product.
Examples 1-11 and Comparative Examples 1-12 of the instant specification all use a solvent-based (DMF) polyurethane (instant ¶ [0042]-[0062]) to impregnate the non-woven fabric. Thus no evidence is provided to support the position that the use of an aqueous polyurethane instead of a solvent-based polyurethane would result in a materially different product. Additionally, Nakayama teaches an alternative to using a water-dispersed elastomeric polymer is to use a mixture of a solution of the elastomeric polymer A in an organic solvent to impregnate the fiber-entangled nonwoven fabric (¶ [0111]). Accordingly, there is no evidence to support a material difference between the suede-like 
Furthermore, the claim is directed to a napped artificial leather. Regardless of the scope of solvent-based polyurethane and aqueous polyurethane, in the final product there is a polyurethane without solvent or water present. The examiner submits that the choice of polyurethane has no bearing on the final product. The burden is upon the Applicant to prove otherwise.

Applicant's argument – On pages 2-3 of the reply, Applicant recites that the table presented in the previous Office Action
    PNG
    media_image1.png
    176
    325
    media_image1.png
    Greyscale
 display values that were derived solely from the relationship of B ≥ -1.8A + 40, as recited in the claims, and were not derived from the teachings of Nakayama in view of Yang. Accordingly, the construction of the table appear to be the result of hindsight analysis.
Examiner's response – The Examiner admits that a slight calculation error was made in the table above. The equation B ≥ -1.5A + 40 was used to calculate the values of B instead of the correct equation B ≥ -1.8A + 40. The values using the correct equation would result in the following table: 
    PNG
    media_image2.png
    176
    326
    media_image2.png
    Greyscale
. However, as discussed below, the calculation error does not change the position of the rejection.
The purpose of the table shown in the previous Office Action and the corrected table discussed below is to display the values of what B must be in order to satisfy the claimed equation B ≥ -1.8A + 40 at different values of the 100% Modulus. 
The tables are not used to demonstrate a relationship between 100% modulus and B taught by the prior art. Rather, the tables demonstrate how the teachings of the prior art meet the limitation of the claimed equation.
For example, as discussed below and in the previous Office Action, Nakayama teaches a mass% (B) of 15%-60% (Nakayama, ¶ [0023]). Yang is used to provide motivation for the 100% modulus to be 3.0-8.0 MPa (Yang, ¶ [0021]). When the 100% modulus is 3.0, B must be a value greater than or equal to 34.6 mass% in order to satisfy the claimed equation B ≥ -1.8A + 40. Likewise, when the 100% modulus is 8.0, B must be a value greater than or equal to 25.6 mass% in order to satisfy the claimed equation B ≥ -1.8A + 40. As Nakayama teaches a mass% (B) of 15%-60%, the mass% (B) of Nakayama in view of Yang falls within the claimed range. A prima facie case of obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  See MPEP 2144.05. Accordingly, no hindsight reasoning was used. 
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over US 2004/0063366 A1 (“Nakayama”)—in view of CN 106702760A—English translation obtained by Espacenet (“Yang”).
Regarding claims 1-3 and 5, Nakayama teaches a suede-like artificial leather, wherein the artificial leather has a high quality with a good suede feeling, surface touch and hand (¶ [0002]). Nakayama teaches the artificial leather is made of a three-dimensional entangled body (non-woven) made of superfine fibers of 0.2 dtex or less and an elastomeric polymer A (¶ [0020]), and that the elastomeric polymer A is preferably a polyurethane (¶ [0086]). Nakayama teaches the inside of the entangled non-woven fabric is impregnated with an aqueous dispersion containing a water-dispersed elastomeric polymer and a water-dispersed pigment B (¶ [0027]). Nakayama teaches the superfine 
Nakayama fails to teach abrasion loss was measured by JIS L1096 with a pressing load of 12 kPa and a number of wears of 20,000 times. However, Nakayama does teach the weight loss in the surface abrasion resistance measurement was measured by JIS L1096 with a pressing load of 12 kPa and a number of wears of 50,000 times (¶ [0135]). Nakayama teaches examples of the artificial leather wherein the weight loss is measured, wherein the examples show the following weight loss results: 30 mg (¶ [0158]), 35 mg (¶ [0164]), 40 mg (¶ [0157], [0160], [0163]), and 45 mg (¶ [0159] and [0161]). As the artificial leather of Nakayama was tested for weight loss at a number of wears more than twice of that required by the claims, it is reasonable to presume that the weight loss of the artificial leather of Nakayama tested under the conditions required by the claims (wherein the number of wears is 20,000 times) would be 45 mg or less. One would reasonably expect the artificial leather to show a lower weight loss than those in the examples (¶ [0157]-[[0164]) when tested to a lesser degree. The burden is upon the Applicant to prove otherwise. See MPEP 2112.
Nakayama fails to teach the equation B ≥ -1.8A + 40, A>0 and the 100% modulus of the elastomeric polymer A (polyurethane). However, Nakayama does teach the mass ratio of the elastomeric polymer A and the three-dimensional entangled body needs is 15:85-60:40 by mass (¶ [0023]). Nakayama further teaches the aqueous dispersion containing elastomeric polymer A is diluted with a liquid such as water which is non-solvent with respect to the elastomeric polymer A (¶ [0084]) and that the elastomeric polymer A is preferably a polyurethane (¶ [0086]).
Yang teaches a microfiber synthetic leather that is a composite material composed of microfiber and polyurethane having structure simulation, breathability, and flexibility (¶ [0004]). Yang teaches the microfiber synthetic leather comprises anon-woven impregnated with a water-based polyurethane resin (¶ [0005] and [0009]). Yang teaches the water-based polyurethane resin has the benefits of reducing the 
Yang teaches the 100% modulus of the water-based polyurethane resin is preferably 3.0-8.0 MPa (¶ [0021]). 
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to choose a particular elastomeric polymer A for the artificial leather in order to carry out an embodiment of Nakayama. Specifically, it would have been obvious to one of ordinary skill in the pertinent art to look to the water-based polyurethane resin of Yang having a 100% modulus of 3.0-8.0 MPa.  The motivation for doing so would have been to produce an artificial leather with breathability, flexibility, fine microporous structure, plumpness at a lower energy cost, as taught by Yang.
The artificial leather of Nakayama in view of Yang comprises a mass ratio of the elastomeric polymer A and the three-dimensional entangled body needs to be 15:85-60:40 (mass% of polymer elastic body being 15%-60%), wherein the polymer elastic body has a 100% modulus of 3.0-8.0 MPa (¶ [0021]). Based on the claimed equation B ≥ -1.8A + 40, the following table shows what the value of B is at different 100% modulus values:

    PNG
    media_image2.png
    176
    326
    media_image2.png
    Greyscale

As the mass% of polymer elastic body is 15%-60%, the artificial leather of Nakayama in view of Yang meets the claimed ranges. A prima facie case of obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  See MPEP 2144.05.
Regarding claim 6, Nakayama in view of Yang teaches the artificial leather of claim 1, as described above. Nakayama further teaches an elastomeric polymer B may be continuously or discontinuously applied to the surface near the feet of the raised superfine fibers (¶ [0098] and [0113]). Nakayama teaches the elastomeric polymer A (polyurethane) may be used as the elastomeric polymer B (¶ [0113]).
Regarding claim 7, Nakayama in view of Yang teaches the artificial leather of claim 1, as described above. Nakayama teaches the superfine fibers of the three-dimensional entangled body contain pigments of either carbon black or an organic pigment (¶ [0021]). It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to specifically choose carbon black as the pigment, because it would have been choosing one of two options, which would have been a choice from a finite number of identified, predictable solutions of a pigment useful in the three-dimensional entangled body of the artificial leather of Nakayama in view of Yang and possessing the benefits taught by Nakayama.  One of ordinary skill in the art would have been motivated to produce additional entangled bodies comprising pigments having the benefits taught by Nakayama in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
Regarding claim 8, Nakayama in view of Yang teaches the artificial leather of claim 1, as described above. Nakayama teaches an example of the artificial leather in Example 1 (beginning in ¶ [0156]). In Example 1, Nakayama teaches the weight loss in surface wear resistance measurement is 40 mg (¶ [0157]).
Nakayama in view of Yang teaches the claimed invention above but fails to teach a softness of 3.5 mm or more. It is reasonable to presume that the softness is inherent to Nakayama in view of Yang. Support for said presumption is found in the use of like materials and like methods which would result in the claimed property. For example, to produce the artificial leather, the entangled non-woven fabric is 
Additionally, Nakayama teaches the obtained suede-like artificial leather is of high quality, suede feeling, surface touch and hand (¶ [0157]). Nakayama further teaches the elastomeric polymer may further contain softening agents (¶ [0096]).
The burden is upon the Applicant to prove otherwise. See MPEP 2112.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
JP 2002161482 A recites a napped leather-like sheet comprising a nonwoven fabric of superfine fibers and an elastic polymer contained in the nonwoven fabric and is characterized in that a silk protein-based substance and a softener are imparted to the surface portion of the napped side (abstract).
EP 1541750 A3 recites a substrate for artificial leathers comprising an entangled nonwoven fabric of microfine fibers and an elastic polymer impregnated into intervening spaces, wherein the single fiber fineness of the microfine fibers is 0.2 dtex or les (abstract).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAELYN R WATSON whose telephone number is (571)272-1822.  The examiner can normally be reached on M-F 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.R.W./Examiner, Art Unit 1786                                                                                                                                                                                                        
/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786